DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered. 
Priority
	This application claims foreign priority to 0401024, filed 02/04/2004.

Status of Claims
	Claims 13, 24, and 33-48 are pending.
	Claims 1-12, 14-23, and 25-32 have been cancelled.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the upper plate upper surface bulge (Claims 38/45), outward protruding peripheral edge of the lower surface of the upper plate (Claims 39/46), and the substantially spherical surface (Claims 39/46) must be shown or the feature(s) canceled from the claim(s).  The upper plate trailing edge is only shown as being flat or curving downward, not bulging.  The upper plate peripheral edge does not appear to protrude, it continuously extends from the planar portion, not bulging.  The mobile core clearly has at best a partly or substantially hemispherical surface, but it definitely is not substantially spherical.  These limitations were filed as a new claims, and are also rejected as new matter under 112 below.  Therefore, these limitations need to be shown within the drawings and disclosed within the specification.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39 and 46, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 39 and 46, require the core to include a spherical surface, which is not enabled by the original disclosure.  The core only comprises a single curved/convex/spherical portion and the independent claims previously defined this portion as the convex upper surface.  The wording of claims 39 and 46 define this spherical surface as a new separate surface on the core.  The applicant is advised to amend this recitation to refer back to the convex portion and to define it as substantially hemispherical.  
Claims 39 and 46 also require the planar surfaces of the core to simultaneously engage the lower surface of the upper plate and upper surface of the lower plate, which is not enabled by the original disclosure.  The planar surfaces surrounding the spherical core only extend along the top of the core.   Therefore, it is impossible for them to both engage the upper and lower plate at the same time.
Finally claims 39 and 46 define an edge of the concave inferior surface as protruding outward from a surrounding planar surface.  This is not enabled by the original disclosure of drawings because it is the opposite configuration of the applicant’s invention.  The only edge of the concave inferior surface is the intersection of the concave surface and the planar surface.  Therefore it is unclear how this edge can  extend outward from the planar surface when the planar surface is outward of the convex surface.  Additionally there is no edge extending outward from the planar surface because the planar surface extends to the end of the implant with no additional structure extending outward from it.
Claims 39 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. All the same recitations and limitations described above are also considered to be new matter because they are not disclosed within the drawings or original disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13, 24, 33, 34, 36-41, and 43-48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beaurain et al (Beaurain) FR 2824261 in view of Errico et al (Errico) US 2003/0069586 A1.
As an initial matter, for convenience the examiner is referring to the later Beaurain US publication for references (US 20040243240).  
Beaurain discloses the same invention being a superior (upper) plate 3 comprising a concave lower surface, a mobile core 2 comprising a convex upper surface 23 (Shown best in Figure 3), a substantially flat lower surface 21a (Shown best in Figure 3), a pair of contact plates 6 (Figure 9a), and an inferior (lower) plate 1 comprising a pair of recesses 162 (Figure 9a) extending from its superior surface.  
In regards to the contact surfaces each comprise a protrusion with a height (extending perpendicular to a plane of the flat portion of the superior surface of the inferior plate) less than the height of the mobile core (Shown best in Figure 9b).  The contact surfaces have a width dimension which is less than the width of the recesses to allow slight clearance. The contact surfaces are offset from the outer perimeter making them located towards an interior of the prosthesis.  The contact surfaces and recesses control and limit translational movement (about an axis parallel to the superior surface of the inferior plate) and rotation (about an axis perpendicular to the superior surface of the inferior plate). 
In regards to claims 38, 39, 45, 46, and 48, as explained in the 112 rejection above, the applicant’s own invention does not align with these limitations.  Accordingly, the trailing portion of the upper surface of the upper plate of Beaurain bulges as much as the applicant’s own invention shown in the figures.  Additionally, the core can be offset to the front or rear which would result in the concave/convex surfaces articulating and an acute angle between the two plates (Figures 6a-c).  The convex surface of both the applicant’s invention and Beaurain are both substantially hemispherical, which reads upon the substantially spherical limitation as much as the applicant’s own invention.  The peripheral edge of the lower concave surface of the upper plate protrudes from a planar portion shown best as intersection or lower flat sections of 3 within in Figure 3.
Beaurain, discloses rounded leading and trailing edges defining his prosthesis as symmetrical about both the minor and major axis.  However, Beaurain does not disclose the plates have a flat linear rear edge or an asymmetry about the major axis.
	Errico teaches the use of a motion preserving disc comprising upper and lower plates with plates with an elliptical/rounded leading edge and linear/flat trailing edges (Figure 1c) and plates that are symmetrical about a minor axis while being asymmetrical about their major axis (Figure 1c), in the same field of endeavor for the purpose of providing larger surface area of contact and support about the trailing edge of the implant.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the trailing edges of Beaurain to comprise an elongated linear flat edge as taught by Errico in order to provide a larger surface area of contact and support about the trailing edge of the implant.  

Claims 35 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beaurain and Errico (Combination 1) as applied to claims 13, 24, 33, 34, 36-41, and 43-48 above, and further in view of Kim et al (Kim) USPN 7,153,325 B2 (Cited/Provided in parent applications) and Viart et al (Viart) USPN 6,682,562 B2.
Combination 1 discloses the invention substantially claimed described above.  However, Beaurain discloses a single wing or single anchoring pins.  Beaurain does not disclose a porous biocompatible coating or plural teeth extending along opposing lateral sides of the superior and inferior plates.
Kim teaches the use of a motion preserving disc comprising upper and lower plates with biocompatible coatings on the outer surfaces (8:1-3) in the same field of endeavor for the purpose of promoting ingrowth and bonding to the implant area.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the biocompatible coating taught by Kim with the plates of Beaurain in order to promote ingrowth and bonding to the implant area.  

Viart teaches the use of 3 piece spinal implants comprising two sets of teeth 7 extending along opposing lateral sides of the superior and inferior plates (Figure 1) in the same field of endeavor for the purpose of Providing additional anchoring contact points which prevent dislocation and unwanted rotation.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the single wings of Beaurain to comprise two sets of wings/teeth extending along opposing lateral sides of both the superior and inferior plates as taught by Viart in order to increase the amount of anchoring points and better prevent rotation and dislocation.  

Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive.
The applicant argues that Beaurain fails to disclose the newly added limitations addressing symmetry and the shape of the leading/trailing ends.  However these limitations have been met by the new references cited above (Errico, Viart, and Kim).
In regards to claim  46 the applicant argues that Beaurain teaches away from the claimed contact surfaces and recesses.  This is not persuasive because these recitations are not found in claim 46.  It appears the applicant intended to refer to claim 47.  Additionally, Beaurain clearly discloses the ability for his prosthesis to include the structures as shown in Figures 9ab and outlined above.  The recitation cited by the applicant from Beaurain is not a teaching away.  It is simply Beaurain identifying possible concerns with the structures, but nowhere within the disclosure of Beaurain does he say or imply that the contact surface and recesses are not to be used with his different embodiments of the prosthesis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher D. Prone/Primary Examiner, Art Unit 3774